55 S.W.3d 203 (2001)
In re Jacquelyn MILES.
No. 01-00-00707-CR.
Court of Appeals of Texas, Houston (1st Dist.).
August 9, 2001.
Publication Ordered August 30, 2001.
Panel eonsists of Justices WILSON, TAFT, and PRICE.[*]

ORDER OF CONTEMPT AND COMMITMENT
PER CURIAM.
On March 22, 2001, this Court ordered Jacquelyn Miles, a court reporter in the above-numbered appeal, styled Brian Megas v. State of Texas, in the 183rd District Court of Harris County, Texas, to file her portion of the reporter's record no later than May 23, 2001 at 5:00 p.m. The order further stated that the failure of Jacquelyn Miles to file her portion of the reporter's record by the date specified may result in the issuance of a show cause order and/or a judgment of contempt. The March 22, 2001 order was personally served on Jacquelyn Miles on March 29, 2001. Nevertheless, Jacquelyn Miles did not file the reporter's record on or before May 23, 2001.
Therefore, on June 7, 2001, this Court issued an ORDER TO FILE REPORTER'S RECORD AND TO SHOW CAUSE, directing Jacquelyn Miles to file her portion of the reporter's record and to show cause why she should not be held in contempt of court for failing to file her portion of the reporter's record on or before July 24, 2001. The order directed Jacquelyn Miles on or before July 24, 2001, to file her portion of the reporter's record and her affidavit and, if necessary, the affidavits of others setting forth facts that deny or excuse her contempt.[1] The June 7, 2001 order was personally served on Jacquelyn Miles on June 21, 2001. On July 18, 2001, Jacquelyn Miles filed her *204 portion of the reporter's record. However, Jacquelyn Miles has not filed either her affidavit or the affidavits of others setting out facts, if any, that deny or excuse the contempt.
We hold that the said Jacquelyn Miles has failed to comply with the order of this Court to file her portion of the reporter's record in a timely manner and the ORDER TO FILE REPORTER'S RECORD dated March 22, 2001. The Court specifically finds that Jacquelyn Miles is in contempt for violating this Court's order of March 22, 2001. This is not the first time we have held Miles in contempt.
NOW, THEREFORE IT IS ORDERED, ADJUDGED AND DECREED by the Court of Appeals, First District of Texas, that the same Jacquelyn Miles shall be fined in the amount of $500 payable to the Clerk of the Court of Appeals, First District of Texas, and confined in the Harris County Jail for three calendar days without the benefit of any additional time credits. If Miles has not paid the $500 fine at the time of her arrest, then in addition to the three calendar days punishment for contempt of court, Miles shall be confined in the Harris County Jail for a sufficient length of time to discharge the full amount of the $500 fine at the daily rate allowed for prisoners serving misdemeanor sentences.
IT IS ORDERED that all writs and other process necessary for the enforcement of this judgment be issued.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Texas Court Reporters Certification Board at P.O. Box 13131, Austin, Texas, XXXXX-XXXX. IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable Joan Huffman, Judge, 183rd District Court.
NOTES
[*]  The Honorable Frank C. Price, former Justice, Court of Appeals, First District of Texas at Houston, participating by assignment.
[1]  The Court of Criminal Appeals has followed procedures similar to ours in the present case. See In re Van Orden, 559 S.W.2d 805, 806 (Tex.Crim.App.1977). The federal courts have approved similar procedures. See Fahle v. Cornyn, 231 F.3d 193, 196-97 (5th Cir. 2000).